Exhibit 10.1

 

EXECUTION COPY

 

 

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

SHAKE SHACK INC.

 

SSE HOLDINGS, LLC

 

THE MEMBERS OF SSE HOLDINGS, LLC
FROM TIME TO TIME PARTY HERETO

 

Dated as of February 4, 2015

 

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

 

 

 

Article I. DEFINITIONS

2

 

 

 

Section 1.1

Definitions

2

Section 1.2

Rules of Construction

10

 

 

 

Article II. DETERMINATION OF REALIZED TAX BENEFIT

11

 

 

 

Section 2.1

Basis Adjustments; SSE Holdings 754 Election

11

Section 2.2

Basis Schedules

11

Section 2.3

Tax Benefit Schedules

12

Section 2.4

Procedures; Amendments

12

 

 

 

Article III. TAX BENEFIT PAYMENTS

14

 

 

 

Section 3.1

Timing and Amount of Tax Benefit Payments

14

Section 3.2

No Duplicative Payments

16

Section 3.3

Pro-Ration of Payments as Between the Members

16

 

 

 

Article IV. TERMINATION

17

 

 

 

Section 4.1

Early Termination of Agreement; Breach of Agreement

17

Section 4.2

Early Termination Notice

18

Section 4.3

Payment Upon Early Termination

19

 

 

 

Article V. SUBORDINATION AND LATE PAYMENTS

20

 

 

 

Section 5.1

Subordination

20

Section 5.2

Late Payments by the Corporation

20

 

 

 

Article VI. TAX MATTERS; CONSISTENCY; COOPERATION

20

 

 

 

Section 6.1

Participation in the Corporation’s and SSE Holdings’ Tax Matters

20

Section 6.2

Consistency

20

Section 6.3

Cooperation

21

 

 

 

Article VII. MISCELLANEOUS

21

 

 

 

Section 7.1

Notices

21

Section 7.2

Counterparts

22

Section 7.3

Entire Agreement; No Third Party Beneficiaries

22

Section 7.4

Governing Law

22

Section 7.5

Severability

22

Section 7.6

Assignments; Amendments; Successors; No Waiver

23

Section 7.7

Titles and Subtitles

24

 

i

--------------------------------------------------------------------------------


 

Section 7.8

Resolution of Disputes

24

Section 7.9

Reconciliation

25

Section 7.10

Withholding

26

Section 7.11

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets

26

Section 7.12

Confidentiality

26

Section 7.13

Change in Law

27

Section 7.14

Interest Rate Limitation

27

Section 7.15

Independent Nature of Rights and Obligations

28

 

Exhibits

 

Exhibit A

—

Form of Joinder Agreement

 

ii

--------------------------------------------------------------------------------


 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of [·], 2015, is
hereby entered into by and among Shake Shack Inc., a Delaware corporation (the
“Corporation”), SSE Holdings, LLC, a Delaware limited liability company (“SSE
Holdings”) and each of the Members from time to time party hereto.  Capitalized
terms used but not otherwise defined herein have the respective meanings set
forth in Section 1.1.

 

RECITALS

 

WHEREAS, SSE Holdings is treated as a partnership for U.S. federal income tax
purposes;

 

WHEREAS, each of the members of SSE Holdings as of the date hereof other than
the Corporation (such members, together with each other Person who becomes party
hereto by satisfying the Joinder Requirement, the “Members”) owns common limited
liability company interests in SSE Holdings (the “Units”);

 

WHEREAS, the Corporation is the managing member of SSE Holdings, and will be the
registered owner of Units;

 

WHEREAS, on the date hereof, the Corporation issued shares of its Class A common
stock, par value $0.01 per share (the “Class A Common Stock”) to certain
purchasers in an initial public offering of its Class A Common Stock (the
“IPO”);

 

WHEREAS, on the date hereof, the Corporation acquired newly-issued Units
directly from SSE Holdings using proceeds from the IPO;

 

WHEREAS, on and after the date hereof, pursuant to Article XI of the LLC
Agreement, each Member has the right, in its sole discretion, from time to time
to have all or a portion its Units redeemed by SSE Holdings for, at the
Corporation’s election, cash or Class A Common Stock (a “Redemption”); provided
that, at the election of the Corporation in its sole discretion, the Corporation
may effect a direct exchange of such cash or shares of Class A Common Stock for
such Units (a “Direct Exchange”);

 

WHEREAS, SSE Holdings and any direct or indirect subsidiary (owned through a
chain of pass-through entities) of SSE Holdings that is treated as a partnership
for U.S. federal income tax purposes (together with SSE Holdings and any direct
or indirect subsidiary (owned through a chain of pass-through entities) of SSE
Holdings that is treated as a disregarded entity for U.S. federal income tax
purposes, the “SSE Holdings Group”) will have in effect an election under
Section 754 of the Code (as defined herein) as provided under Section 2.1(b) for
the Taxable Year (as defined herein) in which any Exchange (as defined below)
occurs, which election will result in an adjustment to the Corporation’s share
of the tax basis of the assets owned by the SSE Holdings Group as of the date of
the Exchange, with a consequent result on the taxable income subsequently
derived therefrom; and

 

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as

 

--------------------------------------------------------------------------------


 

the result of Exchanges and making payments under this Agreement, and to ease
administrative burdens, an assumed tax rate shall be used to approximate the
Corporation’s state, local and foreign liabilities for Covered Taxes (as defined
herein) without regard to such tax benefits for each Taxable Year.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the terms set forth in this Article I shall have the following
meanings (such meanings to be equally applicable to both (i) the singular and
plural and (ii) the active and passive forms of the terms defined).

 

“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the liability
for Covered Taxes of the Corporation (a) appearing on Tax Returns of the
Corporation for such Taxable Year and (b) if applicable, determined in
accordance with a Determination (including interest imposed in respect thereof
under applicable law).

 

“Advisory Firm” means an accounting firm that is nationally recognized as being
expert in Covered Tax matters, selected by the Corporation.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble.

 

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

 

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

 

“Audit Committee” means the audit committee of the Board.

 

“Basis Adjustment” means the increase or decrease to, or the Corporation’s share
of, the tax basis of the Reference Assets (i) under Section 734(b), 743(b), 754
and 755 of the Code and, in each case, the comparable sections of U.S. state and
local tax law (in situations where, following an Exchange, SSE Holdings remains
in existence as an entity for tax purposes) and (ii) under Sections 732 and 1012
of the Code and, in each case, the comparable sections of U.S. state and local
tax law (in situations where, as a result of one or more Exchanges, SSE Holdings
becomes an entity that is disregarded as separate from its owner for tax
purposes), in each case, as a result of any Exchange and any payments made under
this Agreement.  Notwithstanding any

 

2

--------------------------------------------------------------------------------


 

other provision of this Agreement, the amount of any Basis Adjustment resulting
from an Exchange of one or more Units shall be determined without regard to any
Pre-Exchange Transfer of such Units and as if any such Pre-Exchange Transfer had
not occurred to the extent that such Pre-Exchange Transfer resulted in the
partial or complete elimination of a future Basis Adjustment that the
Corporation would have otherwise obtained pursuant to the terms of this
Agreement.

 

“Basis Schedule” is defined in Section 2.2 of this Agreement.

 

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.

 

“Board” means the Board of Directors of the Corporation.

 

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.

 

“Change of Control” means the occurrence of any of the following events:

 

(1) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act (excluding any “person” or “group” who, on the date of the
consummation of the IPO, is the Beneficial Owner of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding voting securities)) becomes the
Beneficial Owner of securities of the Corporation representing more than fifty
percent (50%) of the combined voting power of the Corporation’s then outstanding
voting securities;

 

(2) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly, or
indirectly, by the Corporation of all or substantially all of the Corporation’s
assets (including a sale of assets of SSE Holdings), other than such sale or
other disposition by the Corporation of all or substantially all of the
Corporation’s assets to an entity at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Corporation in substantially the same proportions as their ownership of the
Corporation immediately prior to such sale;

 

(3) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation (including SSE Holdings) with
any other corporation or other entity, and, immediately after the consummation
of such merger or consolidation, either (x) the board of directors of the
Corporation immediately prior to the merger or consolidation does not constitute
at least a majority of the board of directors of the company surviving the
merger or, if the surviving company is a subsidiary, the ultimate parent
thereof, or (y) all of the Persons who were the respective

 

3

--------------------------------------------------------------------------------


 

Beneficial Owners of the voting securities of the Corporation immediately prior
to such merger or consolidation do not Beneficially Own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities of the Person resulting from such merger or consolidation;

 

(4) the following individuals cease for any reason to constitute a majority of
the number of directors of the Corporation then serving: individuals who were
directors of the Corporation on the date of the consummation of the IPO and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Corporation) whose appointment or election by the board of directors of the
Corporation or nomination for election by the Corporation’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors of the Corporation on the date of
the consummation of the IPO or whose appointment, election or nomination for
election was previously so approved or recommended by the directors referred to
in this clause 4; or

 

(5) a “change of control” or similar defined term in any agreement governing
indebtedness of SSE Holdings or any of its Subsidiaries with aggregate principal
amount or aggregate commitments outstanding in excess of $25,000,000.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock and Class B common stock of the Corporation immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in and voting control over, and
own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Corporation Letter” means a letter prepared by the Corporation in connection
with the performance of its obligations under this Agreement, which states that
the relevant Schedules, notices or other information to be provided by the
Corporation to the Members, along with all supporting schedules and work papers,
were prepared in a manner that is consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such Schedules,
notices or other information were delivered by the Corporation to the Members.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the preamble to this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Covered Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or an alternative basis (including
for the avoidance of doubt, franchise taxes), and any interest imposed in
respect thereof under applicable law.

 

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Default Rate Interest” is defined in Section 3.1(b)(ix) of this Agreement.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of U.S. state, local or foreign
tax law, as applicable, or any other event (including the execution of IRS
Form 870-AD) that finally and conclusively establishes the amount of any
liability for tax.

 

“Direct Exchange” is defined in the recitals to this Agreement.

 

“Dispute” is defined in Section 7.8(a) of this Agreement.

 

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 

“Early Termination Rate” means the Agreed Rate.

 

“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

 

“Exchange” means any (i) Direct Exchange, (ii) Redemption or (iii) any
transaction using proceeds of the IPO or any distribution by SSE Holdings that
in either case results in an adjustment under Section 743(b) of the Code with
respect to the SSE Holdings Group.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, or any
successor provisions thereto.

 

“Exchange Date” means the date of any Exchange.

 

“Expert” is defined in Section 7.9 of this Agreement.

 

“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement.  For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

 

“Hypothetical Federal Tax Liability” means, with respect to any Taxable Year,
the hypothetical liability of the Corporation that would arise in respect of
U.S. federal Covered Taxes, using the same methods, elections, conventions and
similar practices used on the actual relevant U.S. federal Tax Returns of the
Corporation but (i) calculating depreciation, amortization, or other similar
deductions, or otherwise calculating any items of income, gain, or loss, using
the Non-Adjusted Tax Basis as reflected on the Basis Schedule, including
amendments thereto for such Taxable Year, (ii) excluding any deduction
attributable to Imputed Interest for such Taxable Year and (iii) deducting
actual state, local and foreign tax liabilities for such Taxable Year for
purposes of determining U.S. federal taxable income.  For the avoidance of
doubt, the Hypothetical Federal Tax Liability shall be determined without taking
into account the carryover or carryback of any tax item (or portions thereof)
that is attributable to any of the items described in clauses (i), (ii) and
(iii) of the previous sentence.

 

“Hypothetical Other Tax Liability” means, with respect to any Taxable Year, U.S.
federal taxable income determined in connection with calculating the
Hypothetical Federal Tax Liability for such Taxable Year, plus the amount used
for purposes of clause (iii) of the definition of Hypothetical Federal Tax
Liability” with respect to such Taxable Year, the sum of which is multiplied by
six percent (6%).

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
Hypothetical Federal Tax Liability for such Taxable Year, plus the Hypothetical
Other Tax Liability for such Taxable Year.

 

“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.

 

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the U.S.
Securities Exchange Act of 1933, as amended, and the corresponding rules of the
applicable exchange on which the Class A Common Stock is traded or quoted.

 

“IPO” is defined in the recitals to this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Joinder Requirement” is defined in Section 7.6(a) of this Agreement.

 

“LIBOR” means during any period, a rate per annum equal to the ICE LIBOR rate
for a period of one month (“ICE LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Corporation from time to
time) at approximately 11:00 a.m., London time, two

 

6

--------------------------------------------------------------------------------


 

(2) Business Days prior to the commencement of such period, for dollar deposits
(for delivery on the first day of such period) with a term equivalent to such
period.

 

“LLC Agreement” means that certain Third Amended and Restated Limited Liability
Company Agreement of SSE Holdings, LLC, dated as of the date hereof, as such
agreement may be further amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Market Value” shall mean the Common Unit Redemption Price, as defined in the
LLC Agreement.

 

“Member Advisory Firm” means an accounting firm that is nationally recognized as
being expert in Covered Tax matters, selected by the applicable Member; provided
that such accounting firm shall be different from the accounting firm serving as
the Advisory Firm.

 

“Members” is defined in the recitals to this Agreement.

 

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

 

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.

 

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member or upon the issuance of Units resulting from the exercise
of an option to acquire such Units) (i) that occurs prior to an Exchange of such
Units and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.

 

“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.

 

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

 

“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.

 

“Redemption” has the meaning in the recitals to this Agreement.

 

“Reference Asset” means any asset of SSE Holdings or any of its successors or
assigns, and whether held directly by SSE Holdings or indirectly by SSE Holdings
through a member of the SSE Holdings Group, at the time of an Exchange.  A
Reference Asset also includes any asset

 

7

--------------------------------------------------------------------------------


 

the tax basis of which is determined, in whole or in part, by reference to the
tax basis of an asset that is described in the preceding sentence, including
“substituted basis property” within the meaning of Section 7701(a)(42) of the
Code.

 

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

“SSE Holdings” is defined in the recitals to this Agreement.

 

“SSE Holdings Group” is defined in the recitals to this Agreement.

 

“Subsidiary” means, with respect to any Person and as of any determination date,
any other Person as to which such first Person (i) owns, directly or indirectly,
or otherwise controls, more than 50% of the voting power or other similar
interests of such other Person or (ii) is the sole general partner interest, or
managing member or similar interest, of such Person.

 

“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of the Corporation that is treated as a corporation for U.S. federal
income tax purposes.

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.3(a) of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of U.S. state or local tax law,
as applicable (and, therefore, for the avoidance of doubt, may include a period
of less than 12 months for which a Tax Return is made), ending on or after the
closing date of the IPO.

 

“Taxing Authority” shall mean any national, federal, state, county, municipal,
or local government, or any subdivision, agency, commission or authority
thereof, or any quasi-governmental body, or any other authority of any kind,
exercising regulatory or other authority in relation to tax matters.

 

“Termination Objection Notice” is defined in Section 4.2 of this Agreement.

 

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

 

“Two-Thirds Member Approval” means written approval by Members whose rights
under this Agreement are attributable to at least two-thirds (2/3) of the Units
outstanding (and not held by the Corporation) immediately after the IPO (as
appropriately adjusted for any

 

8

--------------------------------------------------------------------------------


 

subsequent changes to the number of outstanding Units).  For purposes of this
definition, a Member’s rights under this Agreement shall be attributed to Units
as of the time of a determination of Two-Thirds Member Approval.  For the
avoidance of doubt, (i) an Exchanged Unit shall be attributed only to the Member
entitled to receive Tax Benefit Payments with respect to such Exchanged Unit
(i.e., the Exchangor or the assignee of its rights hereunder) and (ii) an
outstanding Unit that has not yet been Exchanged shall be attributed only to the
Member entitled to receive Tax Benefit Payments upon the Exchange of such Unit
(i.e., the member of SSE Holdings or the assignee of its rights hereunder).

 

“U.S.” means the United States of America.

 

“Units” is defined in the recitals to this Agreement.

 

“Valuation Assumptions” shall mean, as of an Early Termination Effective Date,
the assumptions that:

 

(1)                                 in each Taxable Year ending on or after such
Early Termination Effective Date, the Corporation will have taxable income
sufficient to fully use the deductions arising from the Basis Adjustments and
the Imputed Interest during such Taxable Year or future Taxable Years
(including, for the avoidance of doubt, Basis Adjustments and Imputed Interest
that would result from future Tax Benefit Payments that would be paid in
accordance with the Valuation Assumptions) in which such deductions would become
available;

 

(2)                                 the U.S. federal income tax rates that will
be in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Effective Date, except to the extent any change to such tax rates for such
Taxable Year have already been enacted into law;

 

(3)                                 all taxable income of the Corporation will
be subject to the maximum applicable tax rates for each Covered Tax throughout
the relevant period;

 

(4)                                 any loss carryovers or carrybacks generated
by any Basis Adjustment or Imputed Interest (including such Basis Adjustment and
Imputed Interest generated as a result of payments under this Agreement) and
available as of the date of the Early Termination Schedule will be used by the
Corporation ratably in each Taxable Year from the date of the Early Termination
Schedule through the scheduled expiration date of such loss carryovers or
carrybacks;  by way of example, if on the date of the Early Termination Schedule
the Corporation had $100 of net operating losses with a carryforward period of
ten (10) years, $10 of such net operating losses would be used in each of the
ten (10) consecutive Taxable Years beginning in the Taxable Year of such Early
Termination Schedule;

 

(5)                                 any non-amortizable assets (other than
Subsidiary Stock) will be disposed of on the earlier of (i) the fifteenth
anniversary of the applicable Basis Adjustment and (ii) the Early Termination
Effective Date;

 

(6)                                 any Subsidiary Stock will be deemed never to
be disposed of;

 

9

--------------------------------------------------------------------------------


 

(7)                                 if, on the Early Termination Effective Date,
any Member has Units that have not been Exchanged, then such Units shall be
deemed to be Exchanged for the Market Value of the shares of Class A Common
Stock that would be received by such Member if such Units had been Exchanged on
the Early Termination Effective Date, and such Member shall be deemed to receive
the amount of cash such Member would have been entitled to pursuant to
Section 4.3(a) had such Units actually been Exchanged on the Early Termination
Effective Date and

 

(8)                                 any payment obligations pursuant to this
Agreement will be satisfied on the date that any Tax Return to which such
payment obligation relates is required to be filed excluding any extensions.

 

Section 1.2                                    Rules of Construction.  Unless
otherwise specified herein:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 For purposes of interpretation of this
Agreement:

 

(i)                                     The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision thereof.

 

(ii)                                  References in this Agreement to a
Schedule, Article, Section, clause or sub-clause refer to the appropriate
Schedule to, or Article, Section, clause or subclause in, this Agreement.

 

(iii)                               References in this Agreement to dollars or
“$” refer to the lawful currency of the United States of America.

 

(iv)                              The term “including” is by way of example and
not limitation.

 

(v)                                 The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

(e)                                  Unless otherwise expressly provided herein,
(a) references to organization documents (including the LLC Agreement),
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted

 

10

--------------------------------------------------------------------------------


 

hereby; and (b) references to any law (including the Code and the Treasury
Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II.
DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.1                                    Basis Adjustments; SSE Holdings
754 Election.

 

(a)                                 Basis Adjustments.  The Parties acknowledge
and agree that (A) each Redemption shall be treated as a direct purchase of
Units by the Corporation from the applicable Member pursuant to
Section 707(a)(2)(B) of the Code and (B) each Exchange will give rise to Basis
Adjustments.  In connection with any Exchange, the Parties acknowledge and agree
that pursuant to applicable law the Corporation’s share of the basis in the
Reference Assets shall be increased (or decreased) by the excess (or
deficiency), if any, of (A) the sum of (x) the Market Value of Class A Common
Stock or the cash transferred to a Member pursuant to an Exchange as payment for
the Units, (y) the amount of payments made pursuant to this Agreement with
respect to such Exchange and (z) the amount of liabilities allocated to the
Units acquired pursuant to the Exchange, over (B) the Corporation’s
proportionate share of the basis of the Reference Assets immediately after the
Exchange attributable to the Units exchanged, determined as if each member of
the SSE Holdings Group (including, for the avoidance of doubt, SSE Holdings)
remains in existence as an entity for tax purposes and no member of the SSE
Holdings Group (including, for the avoidance of doubt, SSE Holdings) made the
election provided by Section 754 of the Code.  For the avoidance of doubt,
payments made under this Agreement shall not be treated as resulting in a Basis
Adjustment to the extent such payments are treated as Imputed Interest or are
Actual Interest Amounts.  Further, the Parties intend that Basis Adjustments be
calculated in accordance with Treasury Regulations Section 1.743-1.

 

(b)                                 SSE Holdings Section 754 Election.  In its
capacity as the sole managing member of SSE Holdings, the Corporation will
ensure that, on and after the date hereof and continuing throughout the term of
this Agreement, SSE Holdings and each of its direct and indirect Subsidiaries
(including any successors to SSE Holdings and its direct and indirect
Subsidiaries arising as a result of terminations occurring pursuant to
Section 708(b)(1)(B) of the Code) that is treated as a partnership for U.S.
federal income tax purposes will have in effect an election under Section 754 of
the Code (and under any similar provisions of applicable U.S. state or local
law) for each Taxable Year.

 

Section 2.2                                    Basis Schedules.  Within one
hundred fifty (150) calendar days after the filing of the U.S. federal income
Tax Return of the Corporation for each relevant Taxable Year, the Corporation
shall deliver to the Members a schedule (the “Basis Schedule”) that shows, in
reasonable detail as necessary in order to understand the calculations performed
under this Agreement: (a) the Non-Adjusted Tax Basis of the Reference Assets as
of each applicable Exchange Date; (b) the Basis Adjustments with respect to the
Reference Assets as a result of the relevant Exchanges effected in such Taxable
Year, calculated (I) in the aggregate (including, for the avoidance of doubt,
Exchanges by all Members) and (II) solely with respect to Exchanges by the
applicable Member; (c) the period (or periods) over which the Reference Assets
are amortizable and/or depreciable; and (d) the period (or periods) over which
each Basis

 

11

--------------------------------------------------------------------------------


 

Adjustment is amortizable and/or depreciable.  The Basis Schedule will become
final and binding on the Parties pursuant to the procedures set forth in
Section 2.4(a) and may be amended by the Parties pursuant to the procedures set
forth in Section 2.4(b).

 

Section 2.3                                    Tax Benefit Schedules.

 

(a)                                 Tax Benefit Schedule.  Within one hundred
fifty (150) calendar days after the filing of the U.S. federal income Tax Return
of the Corporation for any Taxable Year in which there is a Realized Tax Benefit
or Realized Tax Detriment, the Corporation shall provide to the Members a
schedule showing, in reasonable detail, the calculation of the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year (a “Tax Benefit
Schedule”).  The Tax Benefit Schedule will become final and binding on the
Parties pursuant to the procedures set forth in Section 2.4(a), and may be
amended by the Parties pursuant to the procedures set forth in Section 2.4(b).

 

(b)                                 Applicable Principles.  Subject to the
provisions of this Agreement, the Realized Tax Benefit or Realized Tax Detriment
for each Taxable Year is intended to measure the decrease or increase in the
Actual Tax Liability of the Corporation for such Taxable Year attributable to
the Basis Adjustments and Imputed Interest, as determined using a “with and
without” methodology described in Section 2.4(a).  Carryovers or carrybacks of
any tax item attributable to any Basis Adjustment or Imputed Interest shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of U.S. state and local tax law, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type.  If a carryover or carryback of any tax item includes a portion
that is attributable to a Basis Adjustment or Imputed Interest (a “TRA Portion”)
and another portion that is not (a “Non-TRA Portion”), such portions shall be
considered to be used in accordance with the “with and without” methodology so
that: (i) the amount of any Non-TRA Portion is deemed utilized first, followed
by the amount of any TRA Portion (with the TRA Portion being applied on a
proportionate basis consistent with the provisions of Section 3.3(a)); and
(ii) in the case of a carryback of a Non-TRA Portion, such carryback shall not
affect the original “with and without” calculation made in the prior Taxable
Year.  The Parties agree that, subject to the second to last sentence of
Section 2.1(a), all Tax Benefit Payments attributable to an Exchange will be
treated as subsequent upward purchase price adjustments that give rise to
further Basis Adjustments for the Corporation beginning in the Taxable Year of
payment, and as a result, such additional Basis Adjustments will be incorporated
into such Taxable Year continuing for future Taxable Years until any incremental
Basis Adjustment benefits with respect to a Tax Benefit Payment equals an
immaterial amount.

 

Section 2.4                                    Procedures; Amendments.

 

(a)                                 Procedures.  Each time the Corporation
delivers an applicable Schedule to the Members under this Agreement, including
any Amended Schedule delivered pursuant to Section 2.4(b), but excluding any
Early Termination Schedule or amended Early Termination Schedule delivered
pursuant to the procedures set forth in Section 4.2, the Corporation shall also:
(x) deliver supporting schedules and work papers, as determined by the
Corporation or as reasonably requested by any Member, that provide a reasonable
level of detail regarding the data and calculations that were relevant for
purposes of preparing the Schedule; (y) deliver a Corporation

 

12

--------------------------------------------------------------------------------


 

Letter supporting such Schedule; and (z) allow the Members and their advisors to
have reasonable access to the appropriate representatives, as determined by the
Corporation or as reasonably requested by the Members, at the Corporation and
the Advisory Firm in connection with a review of such Schedule.  Without
limiting the generality of the preceding sentence, the Corporation shall ensure
that any Tax Benefit Schedule that is delivered to the Members, along with any
supporting schedules and work papers, provides a reasonably detailed
presentation of the calculation of the Actual Tax Liability of the Corporation
for the relevant Taxable Year (the “with” calculation) and the Hypothetical Tax
Liability of the Corporation for such Taxable Year (the “without” calculation),
and identifies any material assumptions or operating procedures or principles
that were used for purposes of such calculations.  An applicable Schedule or
amendment thereto shall become final and binding on the Parties thirty (30)
calendar days from the date on which the Members first received the applicable
Schedule or amendment thereto unless:

 

(i)                                     a Member within thirty (30) calendar
days after receiving the applicable Schedule or amendment thereto, provides the
Corporation with (A) written notice of a material objection to such Schedule
that is made in good faith and that sets forth in reasonable detail such
Member’s material objection (an “Objection Notice”) and (B) a letter from a
Member Advisory Firm in support of such Objection Notice; or

 

(ii)                                  each Member provides a written waiver of
its right to deliver an Objection Notice within the time period described in
clause (i) above, in which case such Schedule or amendment thereto becomes
binding on the date the waiver from all Members is received by the Corporation.

 

In the event that a Member timely delivers an Objection Notice pursuant to
clause (i) above, and if the Parties, for any reason, are unable to successfully
resolve the issues raised in the Objection Notice within thirty (30) calendar
days after receipt by the Corporation of the Objection Notice, the Corporation
and the Member shall employ the reconciliation procedures as described in
Section 7.9 of this Agreement (the “Reconciliation Procedures”).  For the
avoidance of doubt, and notwithstanding anything to the contrary herein, the
expense of preparing and obtaining the letter from a Member Advisory Firm
referenced in clause (i) above shall be borne solely by the relevant Member and
the Corporation shall have no liability with respect to such letter or any of
the expenses associated with its preparation and delivery.

 

(b)                                 Amended Schedule.  The applicable Schedule
for any Taxable Year may be amended from time to time by the Corporation: (i) in
connection with a Determination affecting such Schedule; (ii) to correct
inaccuracies in the Schedule identified as a result of the receipt of additional
factual information relating to a Taxable Year after the date the Schedule was
originally provided to the Member; (iii) to comply with an Expert’s
determination under the Reconciliation Procedures applicable to this Agreement;
(iv) to reflect a change in the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year attributable to a carryback or carryforward of a loss or
other Tax item to such Taxable Year; (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year; or (vi) to adjust a Basis
Schedule to take into account any Tax Benefit Payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).

 

13

--------------------------------------------------------------------------------


 

ARTICLE III.
TAX BENEFIT PAYMENTS

 

Section 3.1                                    Timing and Amount of Tax Benefit
Payments.

 

(a)                                 Timing of Payments.  Subject to Sections 3.2
and 3.3, within three (3) Business Days following the date on which each Tax
Benefit Schedule that is required to be delivered by the Corporation to the
Members pursuant to Section 2.3(a) of this Agreement becomes final in accordance
with Section 2.4(a) of this Agreement (such date, the “Final Payment Date” in
respect of any Tax Benefit Payment), the Corporation shall pay to each relevant
Member the Tax Benefit Payment as determined pursuant to Section 3.1(b).  Each
such Tax Benefit Payment shall be made by wire transfer of immediately available
funds to the bank account previously designated by such Members or as otherwise
agreed by the Corporation and such Members.  For the avoidance of doubt, the
Members shall not be required under any circumstances to return any portion of
any Tax Benefit Payment previously paid by the Corporation to the Members
(including any portion of any Early Termination Payment).

 

(b)                                 Amount of Payments.  For purposes of this
Agreement, a “Tax Benefit Payment” with respect to any Member means an amount,
not less than zero, equal to the sum of: (i) the Net Tax Benefit that is
Attributable to such Member and (ii) the Actual Interest Amount.

 

(i)                                     Attributable.  A Net Tax Benefit is
“Attributable” to a Member to the extent that it is derived from any Basis
Adjustment or Imputed Interest that is attributable to an Exchange undertaken by
or with respect to such Member.

 

(ii)                                  Net Tax Benefit.  The “Net Tax Benefit”
for a Taxable Year equals the amount of the excess, if any, of (x) 85% of the
Cumulative Net Realized Tax Benefit Attributable to such Member as of the end of
such Taxable Year over (y) the aggregate amount of all Tax Benefit Payments
previously made to such Member under this Section 3.1.  For the avoidance of
doubt, if the Cumulative Net Realized Tax Benefit as of the end of any Taxable
Year is less than the aggregate amount of all Tax Benefit Payments previously
made to a Member, such Member shall not be required to return any portion of any
Tax Benefit Payment previously made by the Corporation to such Member.

 

(iii)                               Cumulative Net Realized Tax Benefit.  The
“Cumulative Net Realized Tax Benefit” for a Taxable Year equals the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period.  The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

(iv)                              Realized Tax Benefit.  The “Realized Tax
Benefit” for a Taxable Year equals the excess, if any, of the Hypothetical Tax
Liability over the Actual Tax Liability for such Taxable Year.  If all or a
portion of the Actual Tax Liability for such Taxable Year arises as a result of
an audit or similar proceeding by a Taxing Authority of any

 

14

--------------------------------------------------------------------------------


 

Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.

 

(v)                                 Realized Tax Detriment.  The “Realized Tax
Detriment” for a Taxable Year equals the excess, if any, of the Actual Tax
Liability over the Hypothetical Tax Liability for such Taxable Year.  If all or
a portion of the Actual Tax Liability for such Taxable Year arises as a result
of an audit or similar proceeding by a Taxing Authority of any Taxable Year,
such liability shall not be included in determining the Realized Tax Detriment
unless and until there has been a Determination.

 

(vi)                              Imputed Interest.  The principles of Sections
1272, 1274, or 483 of the Code, as applicable, and the principles of any similar
provision of U.S. state and local law, will apply to cause a portion of any Net
Tax Benefit payable by the Corporation to a Member under this Agreement to be
treated as imputed interest (“Imputed Interest”).  For the avoidance of doubt,
the deduction for the amount of Imputed Interest as determined with respect to
any Net Tax Benefit payable by the Corporation to a Member shall be excluded in
determining the Hypothetical Tax Liability of the Corporation for purposes of
calculating Realized Tax Benefits and Realized Tax Detriments pursuant to this
Agreement.

 

(vii)                           Actual Interest Amount.  The “Actual Interest
Amount” calculated in respect of the Net Tax Benefit for a Taxable Year will
equal the amount of any Extension Rate Interest.

 

(viii)                        Extension Rate Interest.  The amount of “Extension
Rate Interest” calculated in respect of the Net Tax Benefit (including
previously accrued Imputed Interest) for a Taxable Year will equal interest
calculated at the Agreed Rate from the due date (without extensions) for filing
the U.S. federal income Tax Return of the Corporation for such Taxable Year
until the date on which the Corporation makes a timely Tax Benefit Payment to
the Member on or before the Final Payment Date as determined pursuant to
Section 3.1(a).

 

(ix)                              Default Rate Interest.  In the event that the
Corporation does not make timely payment of all or any portion of a Tax Benefit
Payment to a Member on or before the Final Payment Date as determined pursuant
to Section 3.1(a), the amount of “Default Rate Interest” calculated in respect
of the Net Tax Benefit (including previously accrued Imputed Interest and
Extension Rate Interest) for a Taxable Year will equal interest calculated at
the Default Rate from the Final Payment Date for a Tax Benefit Payment as
determined pursuant to Section 3.1(a) until the date on which the Corporation
makes such Tax Benefit Payment to such Member.  For the avoidance of doubt, the
amount of any Default Rate Interest as determined with respect to any Net Tax
Benefit payable by the Corporation to a Member shall be included in the
Hypothetical Tax Liability of the Corporation for purposes of calculating
Realized Tax Benefits and Realized Tax Detriments pursuant to this Agreement.

 

(x)                                 The Corporation and the Members hereby
acknowledge and agree that, as of the date of this Agreement and as of the date
of any future Exchange that may be

 

15

--------------------------------------------------------------------------------


 

subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. federal income or other applicable tax
purposes.

 

(c)                                  Interest.  The provisions of
Section 3.1(b) are intended to operate so that interest will effectively accrue
in respect of the Net Tax Benefit for any Taxable Year as follows:

 

(i)                                     first, at the applicable rate used to
determine the amount of Imputed Interest under the Code (from the relevant
Exchange Date until the due date (without extensions) for filing the U.S.
federal income Tax Return of the Corporation for such Taxable Year);

 

(ii)                                  second, at the Agreed Rate in respect of
any Extension Rate Interest (from the due date (without extensions) for filing
the U.S. federal income Tax Return of the Corporation for such Taxable Year
until the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a)); and

 

(iii)                               third, at the Default Rate in respect of any
Default Rate Interest (from the Final Payment Date for a Tax Benefit Payment as
determined pursuant to Section 3.1(a) until the date on which the Corporation
makes the relevant Tax Benefit Payment to a Member).

 

Section 3.2                                    No Duplicative Payments.  It is
intended that the provisions of this Agreement will not result in the
duplicative payment of any amount (including interest) that may be required
under this Agreement, and the provisions of this Agreement shall be consistently
interpreted and applied in accordance with that intent.  For purposes of this
Agreement, and also for the avoidance of doubt, no Tax Benefit Payment shall be
calculated or made in respect of any estimated tax payments, including, without
limitation, any estimated U.S. federal income tax payments.

 

Section 3.3                                    Pro-Ration of Payments as Between
the Members.

 

(a)                                 Insufficient Taxable Income. 
Notwithstanding anything in Section 3.1(b) to the contrary, if the aggregate
potential Covered Tax benefit of the Corporation as calculated with respect to
the Basis Adjustments and Imputed Interest (in each case, without regard to the
Taxable Year of origination) is limited in a particular Taxable Year because the
Corporation does not have sufficient actual taxable income, then the available
Covered Tax benefit for the Corporation shall be allocated among the Members in
proportion to the respective Tax Benefit Payment that would have been payable if
the Corporation had in fact had sufficient taxable income so that there had been
no such limitation.  As an illustration of the intended operation of this
Section 3.3(a), if the Corporation had $200 of aggregate potential Covered Tax
benefits with respect to the Basis Adjustments and Imputed Interest in a
particular Taxable Year (with $50 of such Covered Tax benefits being
attributable to Member 1 and $150 of such Covered Tax benefits being
attributable to Member 2), such that Member 1 would have potentially been
entitled to a Tax Benefit Payment of $42.50 and Member 2 would have been
entitled to a Tax Benefit Payment of $127.50 if the Corporation had $200 of
taxable income, and if at the same time the Corporation only had $100 of actual
taxable income in such Taxable Year, then $25 of the aggregate $100 actual
Covered Tax benefit for the Corporation for such Taxable Year would

 

16

--------------------------------------------------------------------------------


 

be allocated to Member 1 and $75 of the aggregate $100 actual Covered Tax
benefit for the Corporation would be allocated to Member 2, such that Member 1
would receive a Tax Benefit Payment of $21.25 and Member 2 would receive a Tax
Benefit Payment of $63.75.

 

(b)                                 Late Payments.  If for any reason the
Corporation is not able to timely and fully satisfy its payment obligations
under this Agreement in respect of a particular Taxable Year, then Default Rate
Interest will begin to accrue pursuant to Section 5.2 and the Corporation and
other Parties agree that (i) the Corporation shall pay the Tax Benefit Payments
due in respect of such Taxable Year to each Member pro rata in accordance with
the principles of Section 3.3(a) and (ii) no Tax Benefit Payment shall be made
in respect of any Taxable Year until all Tax Benefit Payments to all Members in
respect of all prior Taxable Years have been made in full.

 

ARTICLE IV.
TERMINATION

 

Section 4.1                                    Early Termination of Agreement;
Breach of Agreement.

 

(a)                                 Corporation’s Early Termination Right.  With
the written approval of a majority of the Independent Directors, the Corporation
may completely terminate this Agreement, as and to the extent provided herein,
with respect to all amounts payable to the Members pursuant to this Agreement by
paying to the Members the Early Termination Payment; provided that Early
Termination Payments may be made pursuant to this Section 4.1(a) only if made to
all Members that are entitled to such a payment simultaneously, and provided
further, that the Corporation may withdraw any notice to execute its termination
rights under this Section 4.1(a) prior to the time at which any Early
Termination Payment has been paid.  Upon the Corporation’ payment of the Early
Termination Payment, the Corporation shall not have any further payment
obligations under this Agreement, other than with respect to any: (i) prior Tax
Benefit Payments that are due and payable under this Agreement but that still
remain unpaid as of the date of the Early Termination Notice; and (ii) current
Tax Benefit Payment due for the Taxable Year ending on or including the date of
the Early Termination Notice (except to the extent that the amount described in
clause (ii) is included in the calculation of the Early Termination Payment). 
If an Exchange subsequently occurs with respect to Units for which the
Corporation has exercised its termination rights under this Section 4.1(a), the
Corporation shall have no obligations under this Agreement with respect to such
Exchange.

 

(b)                                 Acceleration Upon Change of Control.  In the
event of a Change of Control, all obligations hereunder shall be accelerated and
such obligations shall be calculated pursuant to this Article IV as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control and utilizing the Valuation Assumptions by substituting the phrase “the
closing date of a Change of Control” in each place where the phrase “Early
Termination Effective Date” appears.  Such obligations shall include, but not be
limited to, (1) the Early Termination Payment calculated as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control, (2) any Tax Benefit Payments agreed to by the Corporation and the
Members as due and payable but unpaid as of the Early Termination Notice and
(3) any Tax Benefit Payments due for any Taxable Year ending prior to, with or
including the closing date of a Change of Control (except to the extent that any
amounts described in

 

17

--------------------------------------------------------------------------------


 

clauses (2) or (3) are included in the Early Termination Payment).  For the
avoidance of doubt, Sections 4.2 and 4.3 shall apply to a Change of Control,
mutadis mutandi.

 

(c)                                  Acceleration Upon Breach of Agreement.  In
the event that the Corporation materially breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder, or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and become immediately due and payable upon
notice of acceleration from such Member (provided that in the case of any
proceeding under the Bankruptcy Code or other insolvency statute, such
acceleration shall be automatic without any such notice), and such obligations
shall be calculated as if an Early Termination Notice had been delivered on the
date of such notice of acceleration (or, in the case of any proceeding under the
Bankruptcy Code or other insolvency statute, on the date of such breach) and
shall include, but not be limited to: (i) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of
such acceleration; (ii) any prior Tax Benefit Payments that are due and payable
under this Agreement but that still remain unpaid as of the date of such
acceleration; and (iii) any current Tax Benefit Payment due for the Taxable Year
ending with or including the date of such acceleration.  Notwithstanding the
foregoing, in the event that the Corporation breaches this Agreement and such
breach is not a material breach of a material obligation, a Member shall still
be entitled to enforce all of its rights otherwise available under this
Agreement, including potentially seeking an acceleration of amounts payable
under this Agreement.  For purposes of this Section 4.1(c), and subject to the
following sentence, the Parties agree that the failure to make any payment due
pursuant to this Agreement within thirty (30) days of the relevant Final Payment
Date shall be deemed to be a material breach of a material obligation under this
Agreement for all purposes of this Agreement, and that it will not be considered
to be a material breach of a material obligation under this Agreement to make a
payment due pursuant to this Agreement within thirty (30) days of the relevant
Final Payment Date.  Notwithstanding anything in this Agreement to the contrary,
it shall not be a material breach of a material obligation of this Agreement if
the Corporation fails to make any Tax Benefit Payment within thirty (30) days of
the relevant Final Payment Date to the extent that the Corporation has
insufficient funds, or cannot take commercially reasonable actions to obtain
sufficient funds, to make such payment; provided that the interest provisions of
Section 5.2 shall apply to such late payment (unless the Corporation does not
have sufficient funds to make such payment as a result of limitations imposed by
any Senior Obligations, in which case Section 5.2 shall apply, but the Default
Rate shall be replaced by the Agreed Rate).

 

Section 4.2                                    Early Termination Notice.  If the
Corporation chooses to exercise its right of early termination under Section 4.1
above, the Corporation shall deliver to the Members a notice of the
Corporation’s decision to exercise such right (an “Early Termination Notice”)
and a schedule (the “Early Termination Schedule”) showing in reasonable detail
the calculation of the Early Termination Payment.  The Corporation shall also
(x) deliver supporting schedules and work papers, as determined by the
Corporation or as reasonably requested by a Member, that provide a reasonable
level of detail regarding the data and calculations that were relevant for
purposes of preparing the Early Termination Schedule; (y) deliver a Corporation
Letter supporting such Early Termination Schedule; and (z) allow the Members and
their advisors to have reasonable access to the appropriate representatives, as
determined by the Corporation or as

 

18

--------------------------------------------------------------------------------


 

reasonably requested by the Members, at the Corporation and the Advisory Firm in
connection with a review of such Early Termination Schedule.  The Early
Termination Schedule shall become final and binding on each Party thirty (30)
calendar days from the first date on which the Members received such Early
Termination Schedule unless:

 

(i)                                     a Member within thirty (30) calendar
days after receiving the Early Termination Schedule, provides the Corporation
with (A) notice of a material objection to such Early Termination Schedule made
in good faith and setting forth in reasonable detail such Member’s material
objection (a “Termination Objection Notice”) and (B) a letter from a Member
Advisory Firm in support of such Termination Objection Notice; or

 

(ii)                                  each Member provides a written waiver of
such right of a Termination Objection Notice within the period described in
clause (i) above, in which case such Early Termination Schedule becomes binding
on the date the waiver from all Members is received by the Corporation.

 

In the event that a Member timely delivers a Termination Objection Notice
pursuant to clause (i) above, and if the Parties, for any reason, are unable to
successfully resolve the issues raised in the Termination Objection Notice
within thirty (30) calendar days after receipt by the Corporation of the
Termination Objection Notice, the Corporation and such Member shall employ the
Reconciliation Procedures.  For the avoidance of doubt, and notwithstanding
anything to the contrary herein, the expense of preparing and obtaining the
letter from a Member Advisory Firm referenced in clause (i) above shall be borne
solely by such Member and the Corporation shall have no liability with respect
to such letter or any of the expenses associated with its preparation and
delivery.  The date on which the Early Termination Schedule becomes final in
accordance with this Section 4.2 shall be the “Early Termination Reference
Date.”

 

Section 4.3                                    Payment Upon Early Termination.

 

(a)                                 Timing of Payment.  Within three
(3) Business Days after the Early Termination Reference Date, the Corporation
shall pay to each Member an amount equal to the Early Termination Payment for
such Member.  Such Early Termination Payment shall be made by the Corporation by
wire transfer of immediately available funds to a bank account or accounts
designated by the Members or as otherwise agreed by the Corporation and the
Members.

 

(b)                                 Amount of Payment.  The “Early Termination
Payment” payable to a Member pursuant to Section 4.3(a) shall equal the present
value, discounted at the Early Termination Rate as determined as of the Early
Termination Reference Date, of all Tax Benefit Payments that would be required
to be paid by the Corporation to such Member, whether payable with respect to
Units that were Exchanged prior to the Early Termination Effective Date or on or
after the Early Termination Effective Date, beginning from the Early Termination
Effective Date and using the Valuation Assumptions.  For the avoidance of doubt,
an Early Termination Payment shall be made to each Member, regardless of whether
such Member has Exchanged all of its Units as of the Early Termination Effective
Date.

 

19

--------------------------------------------------------------------------------


 

ARTICLE V.
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1                                    Subordination.  Notwithstanding
any other provision of this Agreement to the contrary, any Tax Benefit Payment
or Early Termination Payment required to be made by the Corporation to the
Members under this Agreement shall rank subordinate and junior in right of
payment to any principal, interest, or other amounts due and payable in respect
of any obligations owed in respect of secured indebtedness for borrowed money of
the Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu in right of payment with all current or future unsecured obligations of
the Corporation that are not Senior Obligations.  To the extent that any payment
under this Agreement is not permitted to be made at the time payment is due as a
result of this Section 5.1 and the terms of the agreements governing Senior
Obligations, such payment obligation nevertheless shall accrue for the benefit
of the Members and the Corporation shall make such payments at the first
opportunity that such payments are permitted to be made in accordance with the
terms of the Senior Obligations.

 

Section 5.2                                    Late Payments by the
Corporation.  The amount of all or any portion of any Tax Benefit Payment or
Early Termination Payment not made to the Members when due under the terms of
this Agreement, whether as a result of Section 5.1 and the terms of the Senior
Obligations or otherwise, shall be payable together with Default Rate Interest,
which shall accrue beginning on the Final Payment Date and be computed as
provided in Section 3.1(b)(ix).

 

ARTICLE VI.
TAX MATTERS; CONSISTENCY; COOPERATION

 

Section 6.1                                    Participation in the
Corporation’s and SSE Holdings’ Tax Matters.  Except as otherwise provided
herein, and except as provided in Article IX of the LLC Agreement, the
Corporation shall have full responsibility for, and sole discretion over, all
tax matters concerning the Corporation and SSE Holdings, including without
limitation the preparation, filing or amending of any Tax Return and defending,
contesting or settling any issue pertaining to taxes.  Notwithstanding the
foregoing, the Corporation shall notify the Members of, and keep them reasonably
informed with respect to, the portion of any tax audit of the Corporation or SSE
Holdings, or any of SSE Holdings’ Subsidiaries, the outcome of which is
reasonably expected to materially affect the Tax Benefit Payments payable to
such Members under this Agreement, and any Member holding directly and/or
indirectly at least ten percent (10%) of the outstanding Units, provided that
SSE Holdings has knowledge that such Member holds directly and/or indirectly at
least ten percent (10%) of the outstanding Units (a “10% Member”), shall have
the right to participate in and to monitor at their own expense (but, for the
avoidance of doubt, not to control) any such portion of any such Tax audit;
provided that the Corporation shall not settle or fail to contest any issue
pertaining to Covered Taxes that is reasonably expected to materially adversely
affect the Members’ rights and obligations under this Agreement without the
consent of each 10% Member, such consent not to be unreasonably withheld or
delayed.

 

Section 6.2                                    Consistency.  All calculations
and determinations made hereunder, including, without limitation, any Basis
Adjustments, the Schedules, and the determination of any Realized Tax Benefits
or Realized Tax Detriments, shall be made in accordance with the elections,
methodologies or positions taken by the Corporation and SSE Holdings on their

 

20

--------------------------------------------------------------------------------


 

respective Tax Returns.  Each Member shall prepare its Tax Returns in a manner
that is consistent with the terms of this Agreement, and any related
calculations or determinations that are made hereunder, including, without
limitation, the terms of Section 2.1 of this Agreement and the Schedules
provided to the Members under this Agreement.  In the event that an Advisory
Firm is replaced with another Advisory Firm acceptable to the Audit Committee,
such replacement Advisory Firm shall perform its services under this Agreement
using procedures and methodologies consistent with the previous Advisory Firm,
unless otherwise required by law or unless the Corporation and all of the
Members agree to the use of other procedures and methodologies.

 

Section 6.3                                    Cooperation.

 

(a)                                 Each Member shall (i) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (ii) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(i) above, and (iii) reasonably cooperate in connection with any such matter.

 

(b)                                 The Corporation shall reimburse the Members
for any reasonable and documented out-of-pocket costs and expenses incurred
pursuant to Section 6.3(a).

 

ARTICLE VII.
MISCELLANEOUS

 

Section 7.1                                    Notices.  All notices, requests,
consents and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by courier service, by fax, by electronic mail (delivery receipt
requested) or by certified or registered mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be as specified in a notice given in
accordance with this Section 7.1).  All notices hereunder shall be delivered as
set forth below, or pursuant to such other instructions as may be designated in
writing by the Party to receive such notice:

 

If to the Corporation, to:

 

Shake Shack Inc.
24 Union Square East

5th Floor

New York, New York 10003

 

Attn: Jeff, Uttz, Chief Financial Officer
Facsimile:
E-mail:

 

21

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice to the Corporation) to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: Howard Sobel, Esq.
Facsimile:
E-mail:

 

Latham & Watkins LLP
330 N. Wabash Avenue, Suite 2800
Chicago, Illinois 60611
Attn: Joseph Kronsnoble, Esq.
Facsimile:
E-mail:

 

If to a Member, the address, facsimile number and e-mail address specified on
such Member’s signature page to this Agreement

 

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

 

Section 7.2                                    Counterparts.  This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered to the other Parties, it
being understood that all Parties need not sign the same counterpart.  Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

Section 7.3                                    Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
Parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure solely to the benefit of each Party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.4                                    Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the law of the State of
Delaware, without regard to the conflicts of laws principles thereof that would
mandate the application of the laws of another jurisdiction.

 

Section 7.5                                    Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties hereto shall negotiate in good faith to modify this

 

22

--------------------------------------------------------------------------------


 

Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

Section 7.6                                    Assignments; Amendments;
Successors; No Waiver.

 

(a)                                 Assignment.  No Member may assign, sell,
pledge, or otherwise alienate or transfer any interest in this Agreement,
including the right to receive any Tax Benefit Payments under this Agreement, to
any Person without the prior written consent of the Corporation, which consent
shall not be unreasonably withheld, conditioned, or delayed, and without such
Person executing and delivering a Joinder agreeing to succeed to the applicable
portion of such Member’s interest in this Agreement and to become a Party for
all purposes of this Agreement (the “Joinder Requirement”); provided, however,
that to the extent any Member sells, exchanges, distributes, or otherwise
transfers Units to any Person (other than the Corporation or SSE Holdings) in
accordance with the terms of the LLC Agreement, the Members shall have the
option to assign to the transferee of such Units its rights under this Agreement
with respect to such transferred Units, provided that such transferee has
satisfied the Joinder Requirement.  For the avoidance of doubt, if a Member
transfers Units in accordance with the terms of the LLC Agreement but does not
assign to the transferee of such Units its rights under this Agreement with
respect to such transferred Units, such Member shall continue to be entitled to
receive the Tax Benefit Payments arising in respect of a subsequent Exchange of
such Units.  Notwithstanding anything to the contrary in this Agreement, Union
Square Café Corp. and Gramercy Tavern Corp. may assign any portion of their
respective interests in this Agreement, including the right to receive any Tax
Benefit Payments, to any of their respective shareholders, provided that each
such transferee has satisfied the Joinder Requirement.  The Corporation may not
assign any of its rights or obligations under this Agreement to any Person
without Two-Thirds Member Approval (and any purported assignment without such
consent shall be null and void).

 

(b)                                 Amendments.  No provision of this Agreement
may be amended unless such amendment is approved in writing by the Corporation
and made with Two-Thirds Member Approval; provided that amendment of the
definition of Change of Control will also require the written approval of a
majority of the Independent Directors.  No provision of this Agreement may be
waived unless such waiver is in writing and signed by the Party against whom the
waiver is to be effective.

 

(c)                                  Successors.  All of the terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by, the Parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

 

(d)                                 Waiver.  No failure by any Party to insist
upon the strict performance of any covenant, duty, agreement, or condition of
this Agreement, or to exercise any right or remedy

 

23

--------------------------------------------------------------------------------


 

consequent upon a breach thereof, shall constitute a waiver of any such breach
or any other covenant, duty, agreement, or condition.

 

Section 7.7                                    Titles and Subtitles.  The titles
of the sections and subsections of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement.

 

Section 7.8                                    Resolution of Disputes.

 

(a)                                 Except for Reconciliation Disputes subject
to Section 7.9, any and all disputes which cannot be settled after substantial
good-faith negotiation, including any ancillary claims of any Party, arising out
of, relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance of this Agreement (including the
validity, scope and enforceability of this arbitration provision) (each a
“Dispute”) shall be finally resolved by arbitration in accordance with the
International Institute for Conflict Prevention and Resolution Rules for
Non-Administered Arbitration by a panel of three arbitrators, of which the
Corporation shall designate one arbitrator and the Members party to such Dispute
shall designate one arbitrator in accordance with the “screened” appointment
procedure provided in Resolution Rule 5.4.  The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C.  §§ 1 et seq., and judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof.  The place of the arbitration shall be Miami, Florida.

 

(b)                                 Notwithstanding the provisions of paragraph
(a), any Party may bring an action or special proceeding in any court of
competent jurisdiction for the purpose of compelling another Party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and, for the purposes of this paragraph
(b), each Party (i) expressly consents to the application of paragraph (c) of
this Section 7.8 to any such action or proceeding, and (ii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate.  For the avoidance of doubt, this Section 7.8 shall not apply to
Reconciliation Disputes to be settled in accordance with the procedures set
forth in Section 7.9.

 

(c)                                  Each Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Chancery Court of the State of Delaware or, if such Court
declines jurisdiction, the courts of the State of Delaware sitting in
Wilmington, Delaware, and of the U.S. District Court for the District of
Delaware sitting in Wilmington, Delaware, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
Parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Delaware
State court or, to the fullest extent permitted by applicable law, in such U.S.
District Court.  Each Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(d)                                 Each Party irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in Section

 

24

--------------------------------------------------------------------------------


 

7.8(c).  Each Party irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of any such suit, action
or proceeding in any such court.

 

(e)                                  Each Party irrevocably consents to service
of process by means of notice in the manner provided for in Section 7.1. 
Nothing in this Agreement shall affect the right of any Party to serve process
in any other manner permitted by law.

 

(f)                                   WAIVER OF RIGHT TO TRIAL BY JURY.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

 

(g)                                  Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of Section 7.9, or a Dispute within
the meaning of this Section 7.8, shall be decided and resolved as a Dispute
subject to the procedures set forth in this Section 7.8.

 

Section 7.9                                    Reconciliation.  In the event
that the Corporation and any Member are unable to resolve a disagreement with
respect to a Schedule (other than an Early Termination Schedule) prepared in
accordance with the procedures set forth in Section 2.4, or with respect to an
Early Termination Schedule prepared in accordance with the procedures set forth
in Section 4.2, within the relevant time period designated in this Agreement (a
“Reconciliation Dispute”), the Reconciliation Dispute shall be submitted for
determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to both Parties.  The Expert shall be a
partner or principal in a nationally recognized accounting firm, and unless the
Corporation and such Member agree otherwise, the Expert shall not, and the firm
that employs the Expert shall not, have any material relationship with the
Corporation or such Member or other actual or potential conflict of interest. 
If the Parties are unable to agree on an Expert within fifteen (15) calendar
days of receipt by the respondent(s) of written notice of a Reconciliation
Dispute, the selection of an Expert shall be treated as a Dispute subject to
Section 7.8 and an arbitration panel shall pick an Expert from a nationally
recognized accounting firm that does not have any material relationship with the
Corporation or such Member or other actual or potential conflict of interest. 
The Expert shall resolve any matter relating to the Basis Schedule or an
amendment thereto, or the Early Termination Schedule or an amendment thereto
within thirty (30) calendar days and shall resolve any matter relating to a Tax
Benefit Schedule or an amendment thereto within fifteen (15) calendar days or as
soon thereafter as is reasonably practicable, in each case after the matter has
been submitted to the Expert for resolution.  Notwithstanding the preceding
sentence, if the matter is not resolved before any payment that is the subject
of a disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporation, subject to adjustment or amendment upon
resolution.  The costs and expenses relating to the engagement of such Expert or
amending any Tax Return shall be borne by the Corporation except as provided in
the next sentence.  The Corporation and the Members shall bear their own costs
and expenses of such proceeding, unless (i) the Expert adopts the Member’s
position, in which case the Corporation shall reimburse the Member for any
reasonable and

 

25

--------------------------------------------------------------------------------


 

documented out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporation’s position, in which case the Member shall
reimburse the Corporation for any reasonable and documented out-of-pocket costs
and expenses in such proceeding.  The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on the Corporation and the Members and may be
entered and enforced in any court having competent jurisdiction.

 

Section 7.10                             Withholding.  The Corporation shall be
entitled to deduct and withhold from any payment that is payable to any Member
pursuant to this Agreement such amounts as the Corporation is required to deduct
and withhold with respect to the making of such payment under the Code or any
provision of U.S. state, local or foreign tax law.  To the extent that amounts
are so withheld and paid over to the appropriate Taxing Authority by the
Corporation, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid by the Corporation to the relevant Member.  Each
Member shall promptly provide the Corporation with any applicable tax forms and
certifications reasonably requested by the Corporation in connection with
determining whether any such deductions and withholdings are required under the
Code or any provision of U.S. state, local or foreign tax law.

 

Section 7.11                             Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

 

(a)                                 If the Corporation is or becomes a member of
an affiliated or consolidated group of corporations that files a consolidated
income Tax Return pursuant to Section 1501 or other applicable Sections of the
Code governing affiliated or consolidated groups, or any corresponding
provisions of U.S. state or local law, then: (i) the provisions of this
Agreement shall be applied with respect to the group as a whole; and (ii) Tax
Benefit Payments, Early Termination Payments, and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

 

(b)                                 If any entity that is obligated to make a
Tax Benefit Payment or Early Termination Payment hereunder transfers one or more
assets to a corporation (or a Person classified as a corporation for U.S. income
tax purposes) with which such entity does not file a consolidated Tax Return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment due
hereunder, shall be treated as having disposed of such asset in a fully taxable
transaction on the date of such contribution.  The consideration deemed to be
received by such entity shall be equal to the fair market value of the
contributed asset.  For purposes of this Section 7.11, a transfer of a
partnership interest shall be treated as a transfer of the transferring
partner’s share of each of the assets and liabilities of that partnership.

 

Section 7.12                             Confidentiality.  Each Member and its
assignees acknowledges and agrees that the information of the Corporation is
confidential and, except in the course of performing any duties as necessary for
the Corporation and its Affiliates, as required by law or legal process or to
enforce the terms of this Agreement, such Person shall keep and retain in the
strictest confidence and not disclose to any Person any confidential matters,
acquired pursuant to this Agreement, of the Corporation and its Affiliates and
successors, learned by any Member heretofore or hereafter.  This Section 7.12
shall not apply to (i) any information that has been

 

26

--------------------------------------------------------------------------------


 

made publicly available by the Corporation or any of its Affiliates, becomes
public knowledge (except as a result of an act of any Member in violation of
this Agreement) or is generally known to the business community, (ii) the
disclosure of information to the extent necessary for a Member to prosecute or
defend claims arising under or relating to this Agreement, and (iii) the
disclosure of information to the extent necessary for a Member to prepare and
file its Tax Returns, to respond to any inquiries regarding the same from any
Taxing Authority or to prosecute or defend any action, proceeding or audit by
any Taxing Authority with respect to such Tax Returns.  Notwithstanding anything
to the contrary herein, the Members and each of their assignees (and each
employee, representative or other agent of the Members or their assignees, as
applicable) may disclose at their discretion to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the Corporation,
the Members and any of their transactions, and all materials of any kind
(including tax opinions or other tax analyses) that are provided to the Members
relating to such tax treatment and tax structure.  If a Member or an assignee
commits a breach, or threatens to commit a breach, of any of the provisions of
this Section 7.12, the Corporation shall have the right and remedy to have the
provisions of this Section 7.12 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporation or any of
its Subsidiaries and that money damages alone shall not provide an adequate
remedy to such Persons.  Such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available at law or in equity.

 

Section 7.13                             Change in Law.  Notwithstanding
anything herein to the contrary, if, in connection with an actual or proposed
change in law, a Member reasonably believes that the existence of this Agreement
could cause income (other than income arising from receipt of a payment under
this Agreement) recognized by such Member (or direct or indirect equity holders
in such Member) in connection with any Exchange to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for U.S.
federal income tax purposes or would have other material adverse tax
consequences to such Member or any direct or indirect owner of such Member, then
at the written election of such Member in its sole discretion (in an instrument
signed by such Member and delivered to the Corporation) and to the extent
specified therein by such Member, this Agreement shall cease to have further
effect and shall not apply to an Exchange occurring after a date specified by
such Member, or may be amended by in a manner reasonably determined by such
Member, provided that such amendment shall not result in an increase in any
payments owed by the Corporation under this Agreement at any time as compared to
the amounts and times of payments that would have been due in the absence of
such amendment.

 

Section 7.14                             Interest Rate Limitation. 
Notwithstanding anything to the contrary contained herein, the interest paid or
agreed to be paid hereunder with respect to amounts due to any Member hereunder
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”).  If any Member shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the Tax Benefit Payment or Early Termination Payment, as applicable (but in each
case exclusive of any component thereof comprising interest) or, if it exceeds
such unpaid non-interest amount, refunded to the Corporation.  In determining
whether the interest contracted for, charged, or received by any Member exceeds
the Maximum Rate, such Member may, to the extent permitted by applicable

 

27

--------------------------------------------------------------------------------


 

Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
payment obligations owed by the Corporation to such Member hereunder. 
Notwithstanding the foregoing, it is the intention of the Parties to conform
strictly to any applicable usury laws.

 

Section 7.15                             Independent Nature of Rights and
Obligations.  The rights and obligations of each Member hereunder are several
and not joint with the rights and obligations of any other Person.  A Member
shall not be responsible in any way for the performance of the obligations of
any other Person hereunder, nor shall a Member have the right to enforce the
rights or obligations of any other Person hereunder (other than the
Corporation).  The obligations of a Member hereunder are solely for the benefit
of, and shall be enforceable solely by, the Corporation.  Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Member pursuant hereto or thereto, shall be deemed to
constitute the Members acting as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Members are in any
way acting in concert or as a group with respect to such rights or obligations
or the transactions contemplated hereby, and the Corporation acknowledges that
the Members are not acting in concert or as a group and will not assert any such
claim with respect to such rights or obligations or the transactions
contemplated hereby.

 

[Signature Page Follows This Page]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

CORPORATION:

 

 

 

 

 

SHAKE SHACK INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Randy Garutti

 

 

Name: Randy Garutti

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

SSE HOLDINGS:

 

 

 

 

SSE HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Randy Garutti

 

 

Name: Randy Garutti

 

 

Title: Chief Executive Officer

 

 

 

MEMBERS:

 

 

 

 

UNION SQUARE HOSPITALITY GROUP, LLC

 

 

 

 

 

 

By:

/s/ Jeff Flug

 

 

Name: Jeff Flug

 

 

Title: President

 

 

 

 

 

Address:

 

 

Email address:

 

--------------------------------------------------------------------------------


 

 

UNION SQUARE CAFE CORP.

 

 

 

By:

/s/ Daniel H. Meyer

 

Name: Daniel H. Meyer

 

Title: Authorized Signatory

 

 

 

Address:

 

Email address:

 

 

 

GRAMERCY TAVERN CORP.

 

 

 

By:

/s/ Daniel H. Meyer

 

Name: Daniel H. Meyer

 

Title: Authorized Signatory

 

 

 

Address:

 

Email address:

 

 

 

/s/ Daniel H. Meyer

 

Daniel H. Meyer

 

 

 

 

 

Address:

 

Email address:

 

 

 

 

 

DANIEL H. MEYER 2012 GIFT TRUST U/A/D 10/31/12

 

 

 

By:

/s/ Audrey H. Meyer

 

Name: Audrey H. Meyer, not individually but solely as Co-Trustee

 

 

 

By:

/s/ Jack R. Polsky

 

Name: Jack R. Polsky, not individually but solely as Co-Trustee

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Jeffrey Flug

 

Jeffrey Flug

 

 

 

 

 

Address:

 

Email address: mailto:audhefmey@gmail.com

 

 

 

FLUG 2012 GS TRUST U/A/D 9/14/12

 

 

 

By:

/s/ Sheryl Flug

 

Name: Sheryl Flug, not individually but solely as Co-Trustee

 

 

 

By:

/s/ Kenneth Flug

 

Name: Kenneth Flug, not individually but solely as Co-Trustee

 

 

 

 

 

Address:

 

Email address:

 

 

 

GULF FIVE LLC

 

 

 

By:

/s/ Jeff Flug

 

Name: Jeff Flug

 

Title: Manager

 

 

 

 

 

Address:

 

Email address: mailto:audhefmey@gmail.com

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Richard Coraine

 

Richard Coraine

 

 

 

 

 

Address:

 

Email address:

 

 

 

THE RICHARD D. CORAINE 2012 FAMILY TRUST

 

 

 

By:

/s/ Toni Haida

 

Name: Toni Haida

 

Title: Trustee

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ David Swinghamer

 

David Swinghamer

 

 

 

 

 

Address:

 

Email address:

 

 

 

THE DAVID A. SWINGHAMER GRAT

 

 

 

By:

/s/ David Swinghamer

 

Name: David Swinghamer

 

Title: Trustee

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Karen Kochevar

 

Karen Kochevar

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Walter Robb

 

Walter Robb

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Erin Moran

 

Erin Moran

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Ashley Campbell

 

Ashley Campbell

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Randy Garutti

 

Randy Garutti

 

 

 

 

 

Address:

 

Email address:

 

 

 

 

 

THE RANDALL J. GARUTTI 2014 GST TRUST

 

 

 

By:

/s/ Ronald Garutti

 

Name: Ronald Garutti

 

Title: Co-Trustee

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Jeff Uttz

 

Jeff Uttz

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

ROXANNE H. FRANK REVOCABLE TRUST DATED 9/30/75

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

 

 

Address:

 

Email address:

 

 

 

RHF-NM 1999 DESCENDANTS TRUST DATED 1/1/2006

 

 

 

By:

/s/ Michael McQuinn

 

Name: Michael McQuinn

 

Title: Trustee

 

 

 

 

 

Address:

 

Email address:

 

 

 

MARC WEISS REVOCABLE TRUST U/A/D 8/11/2003

 

 

 

By:

/s/ Marc Weiss

 

Name: Marc Weiss

 

Title: Trustee

 

 

 

 

 

Address:

 

Email address:

 

 

 

RHF-TM 1999 DESCENDANTS TRUST DATED 1/1/2006

 

 

 

By:

/s/ Michael McQuinn

 

Name: Michael McQuinn

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

VHP SPECIAL TRUST FOR JACK DATED 12/31/12

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

JEAN POLSKY INVESTMENT TRUST DATED 3/21/97

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

JOAN W. HARRIS REVOCABLE TRUST DATED 4/1/93

 

 

 

By:

/s/ Joan Harris

 

Name: Joan Harris

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

BENJAMIN HARRIS FAMILY TRUST DATED 12/23/92

 

 

 

By:

/s/ Boardman Lloyd

 

Name: Boardman Lloyd

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

DAVID HARRIS FAMILY TRUST DATED 12/23/92

 

 

 

By:

/s/ Boardman Lloyd

 

Name: Boardman Lloyd

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

 

 

AMY WEISS-MEYER QUALIFIED MINOR’S TRUST DATED 12/22/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

ISAAC WEISS-MEYER QUALIFIED MINOR’S TRUST DATED 12/22/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

HALLIE MEYER QUALIFIED MINOR’S TRUST DATED 11/23/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

GRETCHEN MEYER QUALIFIED MINOR’S TRUST DATED 11/23/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

CHARLES MEYER QUALIFIED MINOR’S TRUST DATED 11/23/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

PEYTON MEYER QUALIFIED MINOR’S TRUST DATED 11/23/05

 

 

 

By:

/s/ Jack Polsky

 

Name: Jack Polsky

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

 

 

 

 

By:

/s/ Beth Stephens

 

Name: Beth Stephens

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Orrin Devinsky

 

Name: Orrin Devinsky

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Laura Sloate

 

Name: Laura Sloate

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Bert Vivian

 

Name: Bert Vivian

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Jamie Welch and Fiona Angelini

 

Name: Jamie Welch and Fiona Angelini

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

GRANITE POINT CAPITAL

 

 

 

By:

/s/ C. David Bushley

 

Name:

C. David Bushley

 

Title:

Chief Operating Officer,

 

 

Granite Point Capital Management,

 

 

The Investment Manager

 

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

THOMAS O’NEAL RYDER FAMILY TRUST

 

 

 

By:

/s/ Darlene Ryder

 

Name: Darlene Ryder

 

Title: Trustee

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

ACG SHACK LLC

 

 

 

By:

/s/ Joshua N. Goldin

 

Name: Joshua N. Goldin

 

Title: Managing Member

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

GREEN EQUITY INVESTORS VI, L.P.

 

By: GEI Capital VI, LLC, its General Partner

 

 

 

 

By:

/s/ Lance J.T. Schumacher

 

Name:

Lance J.T. Schumacher

 

Title:

Vice President-Tax

 

 

 

 

Address:

 

Email address:

 

 

 

LGP MALTED COINVEST LLC

 

By: Peridot Coinvest Manager LLC, its Manager

 

By: Leonard Green & Partners, L.P., its Manager

 

By: LGP Management, Inc., its General Partner

 

 

 

 

By:

/s/ Lance J.T. Schumacher

 

Name:

Lance J.T. Schumacher

 

Title:

Vice President-Tax

 

 

 

 

Address:

 

Email address:

 

 

 

MALTED HOLDINGS I LLC

 

By: Peridot Coinvest Manager LLC, its Manager

 

By: Leonard Green & Partners, L.P., its Manager

 

By: LGP Management, Inc., its General Partner

 

 

 

 

By:

/s/ Lance J.T. Schumacher

 

Name:

Lance J.T. Schumacher

 

Title:

Vice President-Tax

 

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

 

SEG PARTNERS, L.P.

 

 

 

By:

/s/ George Loening

 

Name:

 

Title:

 

 

 

Address:

 

Email address:

 

 

 

SEG PARTNERS II, L.P.

 

 

 

By:

/s/ George Loening

 

Name:

 

Title:

 

 

 

Address:

 

Email address:

 

 

 

 

 

SEG INVESTMENT CORP. LLC

 

 

 

By:

/s/ George Loening

 

Name:

 

Title:

 

 

 

Address:

 

Email address:

 

[Signature Page to Tax Receivables Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                                   , 20      
(this “Joinder”), is delivered pursuant to that certain Tax Receivable
Agreement, dated as of [·], 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Tax Receivable
Agreement”) by and among Shake Shack Inc., a Delaware corporation (the
“Corporation”), SSE Holdings, LLC, a Delaware limited liability company (“SSE
Holdings”), and each of the Members from time to time party thereto. 
Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Tax Receivable Agreement.

 

1.              Joinder to the Tax Receivable Agreement.  The undersigned hereby
represents and warrants to the Corporation that, as of the date hereof, the
undersigned has been assigned an interest in the Tax Receivable Agreement from a
Member and [·](1).

 

2.              Joinder to the Tax Receivable Agreement.  Upon the execution of
this Joinder by the undersigned and delivery hereof to the Corporation, the
undersigned hereby is and hereafter will be a Member under the Tax Receivable
Agreement and a Party thereto, with all the rights, privileges and
responsibilities of a Member thereunder.  The undersigned hereby agrees that it
shall comply with and be fully bound by the terms of the Tax Receivable
Agreement as if it had been a signatory thereto as of the date thereof.

 

3.              Incorporation by Reference.  All terms and conditions of the Tax
Receivable Agreement are hereby incorporated by reference in this Joinder as if
set forth herein in full.

 

4.              Address.  All notices under the Tax Receivable Agreement to the
undersigned shall be direct to:

 

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

--------------------------------------------------------------------------------

(1)         Note to Draft: Language to be added as applicable.

 

--------------------------------------------------------------------------------


 

 

 

[NAME OF NEW PARTY]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Acknowledged and agreed

 

 

as of the date first set forth above:

 

 

 

 

 

SHAKE SHACK INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Exhibit A]

--------------------------------------------------------------------------------